Case 2:20-cv-11329-FLA-KS Document 12 Filed 03/19/21 Page 1 of 8 Page ID #:47
  1
  2
  3
  4
  5
  6
  7
  8
                            UNITED STATES DISTRICT COURT
  9
                          CENTRAL DISTRICT OF CALIFORNIA
  10
  11 VERONICA PEREZ                              Case No. 2:20−cv−11329−FLA−KS
  12                  Plaintiff(s),
                                                 ORDER SETTING SCHEDULING
       v.                                        CONFERENCE
  13
       MIDLAND CREDIT MANAGEMENT, INC.           Date:            June 11, 2021
  14
                     Defendant(s).
                                                 Time:            1:00 p.m.
  15
                                                 Courtroom:       6B
  16
  17
  18
  19         PLEASE READ THIS ORDER CAREFULLY. IT CONTROLS THIS

  20    CASE AND DIFFERS IN SOME RESPECTS FROM THE LOCAL RULES.

  21         This case has been assigned to United States District Judge Fernando L.

  22    Aenlle-Rocha. This matter is set for a Scheduling Conference on the above date

  23    in Courtroom 6B of the First Street Courthouse, 350 West 1st Street, Los Angeles,

  24    CA, 90012. If Plaintiff has not already served the operative complaint on all

  25    Defendants, Plaintiff shall do so promptly and shall file proofs of service of the

  26    summons and complaint within three (3) days thereafter. See Fed. R. Civ. P. 4;

  27    Local Rule 4. Defendants also shall timely serve and file their responsive pleadings

  28    and comply with the requirements of Local Rule 5-3.2. At the Scheduling


 Rev. 2/24/21                                  −1−
Case 2:20-cv-11329-FLA-KS Document 12 Filed 03/19/21 Page 2 of 8 Page ID #:48
  1    Conference, the court will set a date by which motions to amend the pleadings or

  2    add parties must be heard.

  3          The Scheduling Conference will be held pursuant to Fed. R. Civ. P. 16(b).

  4    The parties are reminded of their obligations under Fed. R. Civ. P. 26(a)(1) to

  5    make initial disclosures without awaiting a discovery request, and under Fed. R.

  6    Civ. P. 26(f) to confer regarding a discovery plan at least twenty-one (21) days

  7    before the Scheduling Conference. The court encourages counsel to agree to begin

  8    to conduct discovery before the Scheduling Conference. At the very least, the

  9    parties shall comply fully with the letter and spirit of Fed. R. Civ. P. 26(a) and

  10   obtain and produce most of what would be produced in the early stage of discovery

  11   as the court will impose strict deadlines to complete discovery at the Scheduling

  12   Conference.

  13   I.    Joint Rule 26(f) Report

  14         The Joint Rule 26(f) Report must be filed at least fourteen (14) days before

  15   the Scheduling Conference. A copy of the Joint Rule 26(f) Report must ordinarily

  16   be delivered to Judge Aenlle-Rocha’s chambers copy box outside the Clerk’s Office

  17   on the fourth floor of the courthouse by 12:00 p.m. (noon) the business day after

  18   filing. Considering the ongoing COVID−19 pandemic, the court has suspended this

  19   requirement until further notice.

  20         The Joint Rule 26(f) Report shall be drafted by Plaintiff (unless the parties

  21   agree otherwise) but shall be submitted and signed jointly. “Jointly” means a single

  22   report regardless of the number of separately represented parties involved in the

  23   case. The Joint Rule 26(f) Report shall specify the date of the Scheduling

  24   Conference on the caption page and shall report on all matters described below

  25   as specified by Fed. R. Civ. P. 26(f) and Local Rule 26:

  26         a.   Statement of the Case: A short synopsis (not to exceed two pages) of

  27              the main claims, counterclaims, and affirmative defenses.

  28   ///


 Rev. 2/24/21                                  −2−
Case 2:20-cv-11329-FLA-KS Document 12 Filed 03/19/21 Page 3 of 8 Page ID #:49
  1         b.   Subject Matter Jurisdiction: A statement of the specific basis of federal

  2              jurisdiction, including supplemental jurisdiction. If there is a federal

  3              question, cite the federal law under which the claim arises.

  4         c.   Legal Issues: A brief description of the key legal issues, including any

  5              unusual substantive, procedural, or evidentiary issues.

  6         d.   Parties and Evidence: A list of parties, percipient witnesses, and key

  7              documents or other evidence concerning the main issues in the case. For

  8              conflict purposes, corporate parties must identify all subsidiaries,

  9              parents, and affiliates.

  10        e.   Damages: The realistic range of provable damages.

  11        f.   Insurance: Whether insurance coverage exists, the extent of coverage,

  12             and whether there has been or will be a reservation of rights.

  13        g.   Motions: A statement of the likelihood of motions seeking to add other

  14             parties or claims, file amended pleadings, transfer venue, or challenge

  15             the court’s jurisdiction.

  16        h.   Dispositive Motions: A description of the issues or claims any party

  17             believes may be determined by motion for summary judgment. The

  18             parties should refer to the court’s Standing Order for specific guidelines

  19             governing summary judgment motions.

  20        i.   Manual for Complex Litigation: Whether all or part of the procedures of

  21             the Manual for Complex Litigation should be utilized.

  22        j.   Status of Discovery: A discussion of the present state of discovery,

  23             including a summary of pending and completed discovery, and any

  24             current or anticipated disputes.

  25        k.   Discovery Plan: A detailed discovery plan, as contemplated by Fed. R.

  26             Civ. P. 26(f). State what, if any, changes in the disclosures under Fed.

  27             R. Civ. P. 26(a) should be made, the subjects on which discovery may be

  28             needed and whether discovery should be conducted in phases or


 Rev. 2/24/21                                  −3−
Case 2:20-cv-11329-FLA-KS Document 12 Filed 03/19/21 Page 4 of 8 Page ID #:50
  1              otherwise be limited, whether applicable limitations should be changed

  2              or other limitations imposed, and whether the court should enter other

  3              orders. A statement that discovery will be conducted as to all claims and

  4              defenses or other vague description is not acceptable.

  5         l.   Discovery Cut-off: A proposed discovery cut-off date governing the

  6              completion of all fact discovery, including resolution of all discovery

  7              motions.

  8         m. Expert Discovery: Proposed dates for initial and rebuttal expert witness

  9              disclosures and expert discovery cut-off under Fed. R. Civ. P. 26(a)(2).

  10        n.   Settlement Conference / Alternative Dispute Resolution (“ADR”): A

  11             statement of what settlement negotiations have occurred, excluding any

  12             statement of the terms discussed. If a Notice to Parties of Court-

  13             Directed ADR Program (Form ADR-08) was filed in this case, the court

  14             will refer it to the magistrate judge, the Court Mediation Panel, or to

  15             private mediation at the parties’ expense. The parties must state their

  16             preference in the Joint Rule 26(f) Report. No case will proceed to trial

  17             unless all parties, including an officer with full settlement authority for

  18             corporate parties, have appeared personally at an ADR proceeding.

  19        o.   Trial Estimate: A realistic estimate, in days, of the court time required

  20             for trial and whether trial will be by jury or by the court. Each side

  21             should specify by number, not by name, the number of witnesses it

  22             contemplates calling. If the time estimate for trial given in the Joint

  23             Rule 26(f) Report exceeds four court days, counsel must address in

  24             detail in the Report the basis for the estimate.

  25        p.   Trial Counsel: The names of the attorneys who will try the case.

  26        q.   Independent Expert or Master: Whether the court should consider

  27             appointing a master pursuant to Fed. R. Civ. P. 53 or an independent

  28             scientific expert at the parties’ expense. The appointment of a master


 Rev. 2/24/21                                 −4−
Case 2:20-cv-11329-FLA-KS Document 12 Filed 03/19/21 Page 5 of 8 Page ID #:51
  1               may be appropriate in cases where the parties anticipate substantial

  2               discovery disputes, numerous claims to be construed in connection with

  3               a summary judgment motion, a lengthy Daubert hearing, or a resolution

  4               of a difficult computation of damages.

  5          r.   Schedule Worksheet: The parties must make every effort to agree on all

  6               pretrial and trial dates and must complete the attached Schedule of

  7               Pretrial and Trial Dates Worksheet (“Worksheet”) and include it with

  8               their Joint Rule 26(f) Report. The entries in the “Weeks Before FPTC”

  9               column reflect what the court believes is appropriate for most cases and

  10              will allow the court to rule on potentially dispositive motions

  11              sufficiently in advance of the Final Pretrial Conference. However, the

  12              parties may propose other dates by which the key requirements must be

  13              completed. Each date should be stated as month, day, and year, e.g.,

  14              1/15/2020. Hearings shall be on Fridays at 1:30 p.m. The Final Pretrial

  15              Conference shall be held at 3:00 p.m. Other deadlines that do not

  16              involve the court can be any day of the week. The parties must avoid

  17              holidays. The court may order different dates from those the parties

  18              propose. The discovery cut-off date is the last day by which all

  19              depositions must be completed, responses to previously served written

  20              discovery must be provided, and motions concerning discovery disputes

  21              must be heard. The cut-off date for motions is the last date on which

  22              motions must be heard, not filed. If the parties would like the court to

  23              set dates in addition to those listed on the Worksheet, they may so

  24              request by separate Stipulation and Proposed Order. Additional hearings

  25              are often appropriate for class actions, patent cases, and cases for

  26              benefits under the Employee Retirement Income Security Act of 1974

  27              (“ERISA”).

  28   ///


 Rev. 2/24/21                                   −5−
Case 2:20-cv-11329-FLA-KS Document 12 Filed 03/19/21 Page 6 of 8 Page ID #:52
  1          s.   Other issues: A statement of any other issues affecting the status or

  2               management of the case, including unusually complicated technical or

  3               technological issues, disputes over protective orders, extraordinarily

  4               voluminous document production, non-English speaking witnesses,

  5               reasonable ADA accommodations, discovery in foreign jurisdictions, the

  6               applicability of foreign law, the advanced age or health of parties or key

  7               witnesses, and any proposals concerning severance, bifurcation, or other

  8               ordering of proof.

  9          The Joint Rule 26(f) Report should set forth the above-described information

  10   under section headings corresponding to those in this Order.

  11   II. Scheduling Conference

  12         a.   Continuance: A request to continue the Scheduling Conference will be

  13              granted only for good cause.

  14         b.   Vacating the Scheduling Conference: The court may vacate the

  15              Scheduling Conference and issue the Scheduling Order based solely on

  16              the parties’ Joint Rule 26(f) Report pursuant to Fed. R. Civ. P. 16(b).

  17         c.   Participation: If the court elects to conduct a scheduling conference,

  18              lead trial counsel must attend unless excused by the court for good cause

  19              before the conference.

  20         d.   Failure to Submit a Joint Report: The failure to submit a joint report in

  21              advance of the Scheduling Conference or to attend the Scheduling

  22              Conference may result in the dismissal of the action, striking the Answer

  23              and entering a default, and/or the imposition of sanctions.

  24   III. Notice to be Provided by Counsel

  25         Plaintiff’s counsel or, if Plaintiff is appearing pro se, Defendant’s counsel,

  26   shall provide this Order to any parties who first appear after the date of this Order

  27   and to parties who are known to exist but have not yet entered appearances.

  28   ///


 Rev. 2/24/21                                  −6−
Case 2:20-cv-11329-FLA-KS Document 12 Filed 03/19/21 Page 7 of 8 Page ID #:53
  1    IV. Disclosures to Clients

  2          Counsel are ordered to deliver to their clients a copy of this Order and of the

  3    court’s Order Re: Jury/Bench Trial, which will contain the schedule the court sets at

  4    the Scheduling Conference.

  5    V.    Court’s Website

  6          This and all other generally applicable orders of this court are available on the

  7    Central District of California website, www.cacd.uscourts.gov.

  8          The Local Rules are also available on the court’s website at

  9    https://www.cacd.uscourts.gov/court-procedures/local-rules.

  10         Parties appearing pro se must comply with the Federal Rules of Civil

  11   Procedure and the Local Rules. See Local Rule 1-3, 83-2.2.3.

  12         The court thanks the parties and their counsel for their anticipated cooperation.

  13
            IT IS SO ORDERED.
  14
  15 Dated: March 19, 2021
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


 Rev. 2/24/21                                  −7−
Case 2:20-cv-11329-FLA-KS Document 12 Filed 03/19/21 Page 8 of 8 Page ID #:54
                               DISTRICT JUDGE FERNANDO L. AENLLE-ROCHA
                            SCHEDULE OF PRETRIAL AND TRIAL DATES WORKSHEET

                 Please complete this worksheet jointly and file it with your Joint Rule 26(f) Report.
                  The parties must make every effort to agree on dates or the court will set them.

    Case No.                                   Case Name:


                       Trial and Final Pretrial Conference Dates                          Pl(s)’ Date        Def(s)’ Date
                                                                                          mm/dd/yyyy         mm/dd/yyyy

    Check one:      Jury Trial or       Bench Trial
    [Tuesday at 8:30 a.m. within 12 months of Scheduling Conference]
    Estimated Duration: _______ Days
    Final Pretrial Conference (“FPTC” [L.R. 16], Hearing on Motions in Limine
    [Friday at 3:00 p.m. at least 11 days before trial]
                               Event 1
             Note: Hearings shall be on Fridays at 1:30 p.m.                 Weeks2       Pl(s)’ Date        Def(s)’ Date
                Other dates can be any day of the week                     Before FPTC    mm/dd/yyyy         mm/dd/yyyy

    Fact Discovery Cut-Off                                                     17
    (no later than deadline for filing dispositive motion)

    Expert Disclosure (Initial)                                                16

    Expert Disclosure (Rebuttal)                                               14

    Expert Discovery Cut-Off                                                   123
    Last Date to Hear Motions [Friday]
    • Rule 56 Motion due at least 5 weeks before hearing
    • Opposition due 2 weeks after Motion is filed                             8
    • Reply due 1 week after Opposition is filed
    Deadline to Complete Settlement Conference [L.R. 16-15]
    Select one:    1. Magistrate Judge (with Court approval)
                   2. Court Mediation Panel                                    5
                   3. Private Mediation
    Trial Filings (first round)
     • Motions in Limine
     • Memoranda of Contentions of Fact and Law [L.R. 16-4]
     • Witness Lists [L.R. 16-5]
     • Joint Exhibit List [L.R. 16-6.1]
     • Joint Status Report Regarding Settlement                                4
     • Proposed Findings of Fact and Conclusions of Law [L.R. 52]
       (bench trial only)
     • Declarations containing Direct Testimony, if ordered
       (bench trial only)
    Trial Filings (second round)
     • Oppositions to Motions In Limine
     • Joint Proposed Final Pretrial Conference Order [L.R. 16-7]
     • Joint Agreed Proposed Jury Instructions (jury trial only)
     • Disputed Proposed Jury Instructions (jury trial only)
     • Joint Proposed Verdict Forms (jury trial only)                          2
     • Joint Proposed Statement of the Case (jury trial only)
     • Proposed Additional Voir Dire Questions, if any (jury trial only)
     • Evidentiary Objections to Declarations of Direct Testimony
       (bench trial only)

1    The parties may seek dates for additional events by filing a separate Stipulation and Proposed Order.
2    The numbers below represent the court’s recommended timeline. The parties may propose alternate dates based on
     the needs of each individual case. Class Actions, patent, and ERISA cases may need to vary from the above.
3    The parties may wish to consider cutting off expert discovery prior to the deadline for filing a motion for summary
     judgment.




Rev. 2/24/21                                                     −8−
